Citation Nr: 1342542	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for arthritis of the right wrist.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975 and May 1980 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

These claims were remanded by the Board in May 2010 and June 2012 for further development.  These actions have been accomplished and the matters returned for appellate review.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's neck disorder is related to active duty.

2.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's right wrist arthritis is related to active duty.

3.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's bilateral carpal tunnel syndrome is related to active duty. 

4.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's residuals of a head injury are related to active duty.

5.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran's left shoulder disability is related to active duty. 


CONCLUSION OF LAW

1.  The criteria for service connection for a neck disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for right wrist arthritis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the appellant in May and September 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA cervical spine and left shoulder examination in November 2011.  In July 2013, the examiner provided addendum opinions on the Veteran's neck disorder and left shoulder disability.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issues on appeal. 

The Board acknowledges that the Veteran has not been provided a VA examination related to his claims for service connection for right wrist arthritis, bilateral carpal tunnel syndrome or residuals of a head injury.  The Board finds that VA does not have a duty to provide an examination for these claims.  The evidence of record does not show that the Veteran suffered an injury or experienced symptoms related to his wrists during service.  With regard to the claim for residuals of a head injury, the Board finds that the Veteran does not have a current head disability.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

The Veteran's service treatment records indicate that the Veteran was involved in a motor vehicle accident in July 1982.  According to an Emergency Room report, the Veteran suffered a laceration to his left thigh, multiple contusions to his trunk, multiple abrasions on his lower limbs and a cervical myofascial strain.  X-rays showed the following: skull series, no fracture; cervical spine, normal alignment and no fracture; left femur, negative.  

In a follow-up examination three days later, the Veteran complained of a sore neck.  A note indicates that the Veteran had a laceration on his left temporal area sutured.  During examination, the Veteran reported pain on all motion and tenderness over both trapezius muscles.  The examiner diagnosed the Veteran with a concussion, laceration of the head and multiple cervical sprains.  The examiner prescribed a soft collar.

Service treatment records dated July 1982 indicate that the Veteran had stitches removed.  The Veteran complained of pain in the back of his neck and stomach.  A note indicates that the Veteran had no other complaints at that time.  

On his March 1983 separation examination, the examiner noted a surgical scar on left temporal area.  The examination was silent for any abnormality in the upper extremities or spine.  On his concurrent report of medical history, the Veteran stated that he was in good health.  The Veteran indicated that he suffered a head injury; had a painful or "trick" shoulder; and that he wore a brace or back support.  The examiner indicated that the Veteran had experienced left shoulder pain, but at the time of separation reported that his shoulder was normal. 

Post-service treatment records dated November 1986 document that the Veteran complained of pain to his left arm and right side after a job-related accident.  The examiner noted contusions of the Veteran's right ribs and left arm.  X-rays were normal.  During a follow-up visit in November 1986, the Veteran had pain to palpation on the right side of his chest and posterior portion of his upper left arm.  The examiner diagnosed the Veteran with contusions to the right ribs and left upper arm and prescribed Motrin and Indocin. 

In December 1986, during a follow-up appointment for his right ribs and left arm, the Veteran complained of pain and decreased temperature in his left hand.  The examiner referred the Veteran to his primary care doctor.  During a December 1986 appointment, the Veteran complained that he had persistent discomfort, primarily in his left arm, when he tries to grip something.  The examiner reviewed the x-rays taken at the hospital after the accident and indicated that they were negative for bony injuries.  The examiner diagnosed the Veteran with persistent soft tissue soreness secondary to contusion and strain.  

In February 1987, the Veteran filed a Workers' Compensation Claim with the Department of Labor for persistent soft tissue soreness of the left arm and right side chest wall.  The Veteran reported that his claim was closed in 1987 when maximal medical improvement was achieved.

In September 1998, the Veteran was treated at Harborview Medical Center for a single-car accident.  The Veteran had decreased consciousness and seized.  The Veteran was intubated on site and airlifted to the hospital.  X-rays of the cervical spine showed no fracture and the examiner noted good alignment to C6.  A head CT scan showed a nasal fracture. 

In December 2000, the Veteran accepted a housekeeping aide position with the Seattle VA.  On his pre-employment medical examination, the Veteran indicated that he did not have any medical disorder or physical impairment that would interfere in any way with the full performance of the following duties:  heavy lifting 65 lbs. and over; pushing 4 hours; reaching above shoulder; use of fingers; both hands required; walking for 8 hours; standing for 8 hours; kneeling for 4 hours; repeated bending; climbing, legs only for 8 hours; climbing, use of legs and arms, both legs required.  On examination, the examiner indicated that the Veteran's head and back were within normal limits and indicated that the Veteran did not have any limiting conditions for the housekeeping job. On his concurrent medical history, the Veteran indicated that he had suffered a head injury.  The Veteran did not indicate that he had a painful or trick shoulder or elbow, recurrent back pain or any back injury, or nerve injury.

In medical records dated January 2003, the Veteran reported that he was a passenger in a vehicle that flipped over in 1982.  The Veteran stated that he sustained an injury to his neck and laceration to his left temple, but had no residual symptoms.  

In July 2005, the Veteran presented with complaints of intermittent pain in his left shoulder and arm.  After reviewing x-rays, the examiner noted that the only two things that stood out to him were degenerative joint changes in Veteran's cervical spine and bilateral carpal tunnel syndrome.  X-rays of the Veteran's left shoulder dated June 2005 were normal.  An EMG showed no protruding disks. 

In August 2005, the Veteran reported that his shoulder pain started in 1986 with a "blow" to his left shoulder, chest and arm while working on a submarine.  The Veteran indicated that his shoulder pain had become chronic and more debilitating in the last few months.  The Veteran also reported the 1982 car accident, but indicated that he had no residual symptoms.  The Veteran also reported that he has had symptoms of carpal tunnel syndrome for two years.  

An EMG dated February 2006 revealed bilateral carpal tunnel syndrome.  The Veteran was issued wrist splints.

In March 2007, the Veteran complained of left shoulder pain and indicated that he had physical therapy for his left shoulder in 2005.  The examiner diagnosed the Veteran with a sprain and strain of the left shoulder and upper arm.  

In May 2007, the Veteran reported that he first hurt his shoulder in the November 1986 job-related accident.  The Veteran reported that he continued to have pain and was later diagnosed with a possible mild or undisplaced fracture, at the right 7th or 8th ribs.  The Veteran reported that his workers' compensation claim was closed in 1987 when maximal medical improvement was achieved.  The Veteran reported that he continued his job as rigger until 1993.  The Veteran reported receiving no treatment from 1993 to 2000 for his shoulder.  X-rays of the left humerus and right ribs dated February 2007 were normal.  X-rays of the left elbow and chest dated April 2007 were normal.  X-rays of the Veteran's wrists revealed carpal tunnel syndrome in both wrists.  Notes indicate that the Veteran was being seen "status post fall at work with multiple contusions including right chest contusion and contusion, left upper extremity."

In February 2007, the Veteran filed a Workers' Compensation Claim with the Department of Labor for "left upper arm strain and left lateral rib strain."  The claim was denied. 

In June 2007, the Veteran filed for Social Security Disability benefits, and indicated that the conditions that limited his ability to work included "DDD, peripheral neuropathy, depression, epilepsy, myalgia, carpal tunnel [syndrome], high blood pressure, chronic muscle spasm, COPD."  The Veteran indicated that his conditions first interfered with his ability to work in 2007.  In December 2007, the Veteran filed an additional disability report and indicated that the additional conditions that limited his ability to work included "back spasms, cervical spondylosis, shoulder impingement syndrome, chronic pain, lumbosacral spondylosis and degenerative disease, right hip pain, carpal tunnel syndrome."  The Veteran indicated that his conditions changed in October 2007.  In May 2008, the Veteran was awarded Social Security Disability due to a mental disorder only.

In November 2007, Dr. M.M. submitted a letter to the Department of Labor about the Veteran's claim for workers' compensation for his left shoulder, right chest wall and right hip.  The examiner indicated that the Veteran's only new problem was the impingement syndrome in his left shoulder.  The examiner indicated that the Veteran's job as a housekeeping aide required repetitive lifting, carrying and reaching.  Dr. M. M. found that "[d]ue to these activities, [the Veteran] developed gradually worsening left shoulder symptoms with recurrent sharp stabbing pain anteriorly [that were] aggravated by lifting or reaching over shoulder level."  Dr. M. M. opined that the Veteran's history and examination were "consistent with work-related left shoulder impingement syndrome with rotator cuff tendinitis." 

In December 2007, the Veteran complained of left shoulder pain and was diagnosed with rotator cuff tendinitis and shoulder impingement syndrome.  The examiner indicated that given the Veteran's history and examination, his injury was consistent with a work-related left shoulder impingement with rotator cuff tendinitis.

In January 2008, the Veteran presented with shoulder pain and indicated that he was advised to get a shoulder MRI.  The examiner noted that the Veteran's left shoulder range of motion was normal and that rotation was good with no point tenderness.  The examiner indicated that he did not see new symptoms or features to warrant an MRI of the shoulder.  The Veteran reported that "he developed shoulder pain after returning to regular duty work last spring."

In February 2008, the Veteran sought treatment for left shoulder pain.  The Veteran reported that he was working as a part-time housekeeper and that repetitive mopping was producing pain in his left shoulder.  The Veteran reported that his pain began in February 2007.

A letter dated April 2008 from Seattle VA Puget Sound Health Care System to the Social Security Disability Division indicates that the Veteran had "chronic pain in the neck, back, shoulders and ribs, with neurologic symptoms in his arms and hands.  [The Veteran] had increased symptoms during his work activities, and was on light duty for several months in 2006 during orthopedic evaluation of mild carpal tunnel neuropathy."  The examiner noted that the Veteran related his "chronic pain to prior injuries in 1986, and more recent exacerbations of symptoms while working."  

In February 2011, the Veteran was evaluated for neck and back pain.  Seattle VA medical records indicate that the Veteran was predominantly treated for low back pain symptoms. 

In November 2011, the Veteran received a VA examination for his neck and shoulder conditions.  The Veteran reported that he had not worked for four years.  The Veteran indicated that he had pain, weakness, and stiffness in his neck and popping in his left shoulder.  The Veteran also stated that he has pain in his neck, back, left shoulder and arm, wrists and hip.  The Veteran indicated that his pain increased in his neck and pain by getting out of bed, bending over to pick things off the floor, driving, yard work, overhead work, shopping and housework.  The Veteran reported that his neck pain had increased over the past year.  

On examination of the cervical spine, the examiner noted that the Veteran had tenderness and increased muscle tone in the left trapezius muscle.  The examiner noted no spasm, trigger points, swelling, increased warmth, or cervical scars.  The examiner indicated that there were no radiculopathy symptoms or signs coming from the cervical spine to the upper extremities.  Forward flexion was done without apparent pain to 40 degrees, neck flexion was without apparent pain to 35 degrees, lateral flexion was to 30 degrees to the right and left, and rotation was to 40 degrees to the right and left.  The examiner noted no painful arc of motion of the cervical spine.  After three ranges of motion of the cervical spine, no additional loss of motion was found.  The examiner did not note any weakness, lack or endurance or incoordination.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease, left posterior trapezial muscle strain, and noted no radiculopathy from cervical spine to upper extremities.  

On examination of the left shoulder, the examiner noted tenderness in the anterior shoulder near the long head of the biceps tendon.  The examiner noted no tenderness laterally, but there was some tenderness in the trapezius muscle in the posterior aspect of the left shoulder.  Examination did not show any rotator cuff weakness or any pain in the rotator cuff with the impingement test, which was negative.  Forward flexion was done to 175 degrees, extension to 30 degrees, abduction to 175 degrees, internal rotation to 90 degrees, and external rotation to 25 degrees bilaterally.  After three ranges of motion of the shoulders, no additional loss of range of motion was indicated.  The examiner did not note any weakness, lack of endurance or incoordination.  X-rays dated April 2005 were normal.  The examiner diagnosed the Veteran with chronic left shoulder trapezial muscle strain and left bicipital tendinitis.  

The examiner noted that the Veteran reported that his neck and left shoulder symptoms did not worsen over the past year, but that the Veteran reported flare-ups on a daily basis.  

In a July 2013 addendum opinion prepared after the Board remand, the examiner opined that the Veteran's neck and shoulder conditions were less likely than not (less than 50 percent probability) incurred or caused by the Veteran's in-service accident.

For the Veteran's shoulder condition, the examiner explained that although the Veteran experienced left shoulder symptoms following an in-service car accident, "there is no objective data to support a claim that the Veteran had a chronic left shoulder condition as a result of the in-service event."  The examiner noted that the Veteran's separation examination was silent for "chronic left shoulder trapezial muscle strain," or "left bicipital tendinitis."  The examiner explained that these conditions were most likely caused by or resulted from post-service events and injuries, including the 1986 job-related accident and post-service car accidents.  

For the Veteran's neck condition, the examiner explained that although the Veteran experienced cervical spine symptoms after his in-service car accident, there is no objective data to support a claim that the Veteran had a chronic cervical spine condition as a result of his in-service injury.  The examiner noted that the Veteran's separation examination was silent for "degenerative joint disease and degenerative disc disease," or "left posterior trapezial muscle strain."  The examiner explained that x-rays dated September 1998 note that the Veteran's cervical spine had no fractures and good alignment to C6.  In addition, a CT scan of the cervical spine indicated no fractures and good alignment.  The examiner indicated that these records support his opinion that there is "no objective evidence of a chronic cervical spine condition related to active duty service."  

IV.  Neck Disorder

The Veteran's service treatment records document an in-service car accident and complaints of neck pain in two follow-up appointments.  In addition, the medical evidence includes a current diagnosis of cervical degenerative joint disease and degenerative disc disease.  Therefore, the central issue is whether the Veteran's currently-diagnosed neck disability is related to his active service. 

The only medical opinion to address causation is that offered by the July 2013 VA examiner who concluded that the Veteran's current neck disability was not due to his service and offered a supporting rationale.  To the extent the Veteran asserts his current neck condition is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board specifically notes that the Veteran has had multiple car accidents and work-related injuries since his separation from service. 

While the Veteran contends that he is entitled to service connection for a neck disorder, based on his car accident in 1982, the record contains no evidence of chronic neck pain.  While the Veteran's service treatment records document the July 1982 car accident, x-rays of the Veteran's skull and cervical spine showed no fractures and normal alignment.  During two follow-up examinations in July 1982, the Veteran reported neck pain.  Aside from the July 1982 accident and follow-up appointments, the Veteran's service treatment records are silent on any complaints of neck pain.  On his separation examination, the Veteran noted the July 1982 accident but did not mention neck pain.  

Post-service, the Veteran was in a single car accident in September 1998.  At that time, x-rays of the cervical spine showed no fracture and the examiner noted good alignment to C6.  A head CT scan showed a nasal fracture. In January 2003, July 2005, and August 2005 the Veteran reported that he injured his neck and head in a 1982 car accident, but that he currently had no residual symptoms.  

Although the Veteran has not specifically made any contentions of continuity of symptoms of neck pain since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his neck pain and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in January 2003, July 2005 and August 2005 that indicate that he did not experience any residual symptoms related to his 1982 car accident. 

Thus, the only competent, credible opinion of record is the July 2013 VA opinion which weighs against the claim. Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).

V.  Arthritis, Right Wrist 

After a review of the evidence, the Board finds that the Veteran did not sustain an injury of the right wrist during service.  The Veteran did not report any injury of the right wrist in service, and service treatment records do not reflect that any disability of the right wrist was noted.  Furthermore, arthritis of the right wrist did not manifest to a compensable degree within one year of separation from service.  

In addition, the evidence of record does not establish a current disability of arthritis in the right wrist.  Post-service VA and private medical records in evidence do not reflect any diagnoses or treatment of a right wrist disability aside from bilateral carpal tunnel syndrome. 

Lay evidence may establish the existence of a current disorder capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374   (2002).  While the Veteran is competent to report his symptoms, the Veteran is not competent to diagnose arthritis as arthritis is not visible, and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  

For these reasons, the Board finds that the weight of the evidence is against service connection for arthritis of the right wrist.  The evidence of record does not support an in-service injury or a present disability of the right wrist. Because the preponderance of the evidence is against the claim, there remains no reasonable doubt to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

VI.  Bilateral Carpal Tunnel Syndrome

The medical evidence of record includes a current diagnosis of bilateral carpal tunnel syndrome.  To qualify for service connection, the issues that must be resolved include whether the Veteran had an in-service injury and whether the Veteran's currently-diagnosed carpal syndrome is related to his active service. 

The Board acknowledges that the Veteran believes that his bilateral carpal tunnel syndrome is related to his July 1982 in-service car accident.  However, the contemporaneous service treatment records in this case are completely devoid of any complaint, finding, diagnosis, or treatment of wrist problems, including tendonitis or arthritis.  During his March 1983 separation examination, the Veteran's upper extremities were clinically evaluated as normal.  In addition, although the Veteran reported the 1982 car accident and injuries to his neck, head, chest, and left shoulder, the Veteran did not report injuries to his wrists.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's symptoms have not been continuous since his separation from active service in 1983.  In January 2003, July 2005, and August 2005 the Veteran reported that he did not have any residual symptoms from his 1982 car accident.  In August 2005, the Veteran reported that he had experienced carpal tunnel syndrome symptoms for 2 years.  The earliest reference to bilateral carpal tunnel syndrome included in the record is dated March 1999, approximately 16 years after separation from service.  

Although the Veteran has not specifically made any contentions of continuity of symptoms of carpal tunnel syndrome since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his carpal tunnel syndrome symptoms, any recent report of continuous carpal tunnel symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in January 2003, July 2005 and August 2005 that indicate that he did not experience any residual symptoms related to his 1982 car accident. 

In this case, evidence of record indicates that the Veteran did not incur bilateral carpal tunnel syndrome during service, that the Veteran has not experienced continuous bilateral carpal tunnel syndrome symptomatology since service, and that there is no relationship between the Veteran's bilateral carpal tunnel syndrome and either period of active service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral carpal tunnel syndrome, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VII.  Residuals of a Head Injury.

While the Veteran contends that he is entitled to service connection for a head disability, based on his car accident in 1982, the record contains no evidence of a chronic head disability.  Although the Veteran's service treatment records document the July 1982 car accident, x-rays of the Veteran's skull showed no fractures.  Notes indicate that the Veteran suffered a laceration on the left side of his head and that he was diagnosed with a concussion.  Aside from the July 1982 accident and follow-up appointments, the Veteran's service treatment records are silent on any complaints of residuals of a head injury.  On his separation examination, the Veteran noted his 1982 car accident and indicated that he suffered a head injury from the accident.  The examiner noted a scar on the left side of the Veteran's head.  On his concurrent report of medical history, the Veteran indicated that he suffered a head injury and lost consciousness during his 1982 accident.   

The Veteran contends that he "was in and out of consciousness at the scene of the [1982] accident" and that a 1998 MRI "showed residuals."  Harborview Medical Center records dated September 1998 indicate that the Veteran was in a one car accident, that he had decreased consciousness and suffered a seizure.  The Veteran reported that he had a closed head injury in 1982 and that he had a prior seizure in 1991.  The Veteran reported that he did not have a history of diagnosis or treatment for seizures.  In November 1998, the Veteran reported that he had multiple closed head injuries, including car accidents in 1982 and 1991.  The Veteran reported that he lost consciousness after both accidents.  The Veteran also reported that he "may have had a seizure" after the 1982 accident, but he "was not given any medications and was not specifically told that he had a seizure."  The Veteran reported that he "clearly did have a seizure" after the 1991 accident, but that he was not given any medications.  In June 1999, the examiner indicated that the Veteran did not have any recurrent seizures six months after the accident and after three months without medications.  The examiner also noted that the Veteran had an electroencephalogram with awake, drowsy and sleep recordings, which were all within normal limits.  

Although the Veteran has not specifically made any contentions of current symptoms or continuity of symptoms of residuals of a head injury since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report when he first suffered a head injury and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in January 2003, July 2005 and August 2005 that indicate that he did not experience any residual symptoms related to his 1982 car accident. 

The evidence of record does not support the Veteran's claim for residuals of a head injury.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).

VIII.  Left Shoulder Disability

The Veteran's service treatment records document an in-service car accident and complaints of pain and tenderness over both trapezius muscles during a follow-up appointment.  In addition, the medical evidence includes a current diagnosis of chronic left shoulder trapezial muscle strain and left bicipital tendinitis.  Therefore, the central issue is whether the Veteran's currently-diagnosed neck disability is related to his active service. 

While the Veteran contends that he is entitled to service connection for a left shoulder disability, based on his car accident in 1982, the record contains no evidence of chronic left shoulder pain.  Although the Veteran's service treatment records document the July 1982 car accident, the veteran complained of pain and tenderness in both his shoulders during one follow-up visit.  In another follow-up visit, the Veteran indicated that he had pain in the back of his neck, but no other complaints.  Aside from the July 1982 accident and follow-up appointment, the Veteran's service treatment records are silent on any complaints of left shoulder pain.  On his separation examination, the Veteran noted the July 1982 accident and indicated that he had a "trick" or painful shoulder. The examiner indicated that the Veteran had experienced left shoulder pain, but at the time of separation reported that his shoulder was normal.

Post-service, the Veteran was involved in several car and job-related accidents.  In February 2007, the Veteran filed a Workers' Compensation Claim based in part on left upper arm strain.  In July 2007, the Veteran filed for Social Security Disability benefits based in part on left shoulder impingement syndrome.  In a July 2007 disability examination, the examiner indicated that the Veteran manifested a normal postural range of motion limitations in his left shoulder.  

In an April 2008 letter, a VA examiner indicated that the Veteran "relate[d] shoulder symptoms that worsened on statin therapy.   Per Rheumatology and Endocrine consultations in 2008, the [Veteran] does not have clinical evidence of an inflammatory myopathy."  

In January 2003, July 2005, and August 2005 the Veteran reported that he injured his neck and head in a 1982 car accident, but that he currently had no residual symptoms.  In January 2008, the Veteran indicated that he first experienced shoulder pain "last spring."

The only medical opinion to address causation is offered by the July 2013 VA examiner who concluded that the Veteran's current left shoulder disability was not due to his service and offered a supporting rationale.  To the extent the Veteran asserts his left shoulder disability is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board specifically notes that the Veteran has had multiple car accidents and work-related injuries since his separation from service. 

Although the Veteran has not specifically made any contentions continuity of symptoms of a left shoulder disability since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his shoulder disability, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in January 2003, July 2005 and August 2005 that indicate that he did not experience any residual symptoms related to his 1982 car accident.  The Board also gives weight to the Veteran's January 2008 report that he starting having shoulder pain in 2007.  

The evidence of record does not support the Veteran's claim for a left shoulder disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a neck disorder is denied.

Service connection for arthritis of the right wrist is denied. 

Service connection for bilateral carpal tunnel syndrome is denied. 

Service connection for residuals of a head injury is denied.

Service connection for a left shoulder disability is denied. 



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


